DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/07/2022.
Applicant’s amendments filed 06/07/2022 have been fully considered and reviewed by the examiner.
The examiner notes the amendment of claims 1 and 5-10; and the addition of new claims 11-13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0071779 to Hamers et al. (hereinafter Hamers) in view of Williams et al. (US 2010/0015438, hereinafter Williams).
With respect to Claims 1 and 11, Hamers discloses a semiconductor device (e.g., photoemissive device including plasmonic diamond film on silicon substrate) (Hamers, Figs. 1, 2D, 7, 14, ¶0005-¶0006, ¶0030-¶0067, ¶0168-¶0171), comprising: 5
     a substrate (e.g., silicon substrate in Fig. 1 or SiO2 in Fig. 14) (Hamers, Figs. 1, 14, ¶0032, ¶0050, ¶0168, ¶0171);
     an insulating layer (e.g., a first diamond layer) (Hamers, Figs. 1, 14, ¶0032-¶0035, ¶0168) provided over the substrate;
     a collection of first metal particles (e.g., metal nanoparticles) (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0059, ¶0171) provided on a surface of the insulating layer; and
     a first diamond layer (Hamers, Figs. 1, 14, ¶0041-¶0044, ¶0056, ¶0171) provided on the surface of the insulating layer, the first diamond layer being in directly contact with the insulating layer (e.g., the diamond layer between the metal particles on the surface of the underlying diamond layer) (Hamers, Figs. 1, 14, ¶0044, ¶0171) and the collection of first metal particles (as claimed in claim 1);
       wherein the collection of first metal particles (e.g., metal nanoparticles) (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0059, ¶0171) being in directly contact with the first diamond layer is in directly contact with the insulating layer (as claimed in claim 11).
Further, Hamers does not specifically disclose an insulating layer containing silicon; and a first insulating diamond layer (as claimed in claims 1 and 11).
However, Hamers teaches forming undoped diamond layer (Hamers, Figs. 1, 14, ¶0035) having desired optical properties; and that the size of the metal nanoparticles controls the desired optical properties and color of the diamond layer (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0179-¶0181).
Further, Williams teaches forming CVD diamond layer (Williams, ¶0001, ¶0012, ¶0033-¶0038, ¶0051-¶0055, ¶0058, ¶0060, ¶0064, ¶0095-¶0096, ¶0193-¶0195), and that in CVD diamond process, nitrogen is a significant impurity and a major contaminant of gas supplies that affects the quality of the diamond film (Williams, ¶0012), and introducing second impurities (Williams, ¶0051-¶0055, ¶0058) such as silicon into the diamond film would suppress the roughening effect and the diamond layer would be grown in the presence of relatively high concentration of nitrogen without degradation the optical and other properties of the diamond layer; a concentration of silicon (Williams, ¶0095-¶0096, ¶0193-¶0194) in the diamond layer is controlled to have the desired electronic properties to be used as a material with low dielectric loss, and to produce the diamond layer having high crystalline quality and high thermal conductivity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Hamers by forming a first diamond layer on the metal particles as an undoped diamond layer as taught by Hamers, and forming an insulating layer as a diamond layer having a specific concentration of silicon to counter the undesired effect of the nitrogen contaminant in gas supplies during the CVD diamond process as taught by Williams to have an insulating layer containing silicon; and a first insulating diamond layer (as claimed in claims 1 and 11) in order to provide improved diamond layer having high crystalline quality and high thermal conductivity; and desired optical properties and color (Hamers, ¶0030, ¶0179-¶0181; Williams, ¶0058, ¶0060, ¶0095-¶0096, ¶0193-¶0194).
Regarding Claim 3, Hamers in view of Williams discloses the semiconductor device according to claim 1. Further, Hamers discloses the semiconductor device, wherein a particle size of the collection of first metal particles ranges between 10 nm and 500 nm (Hamers, Fig. 1, ¶0059) that is within the claimed range between 2 nm and 1 m, inclusive.
Regarding Claim 4, Hamers in view of Williams discloses the semiconductor device according to claim 1. Further, Hamers discloses the semiconductor device, wherein the collection of first metal particles (Hamers, Fig. 1, ¶0038) contains one type selected from platinum, nickel, copper, and gold.
With respect to Claims 9 and 12, Hamers discloses a method of manufacturing a semiconductor device (e.g., photoemissive device including plasmonic diamond film on silicon substrate) (Figs. 1, 2D, 7, 14, ¶0005-¶0006, ¶0030-¶0067, ¶0168-¶0171), the method comprising: 5
     forming an insulating layer (e.g., a first diamond layer) (Hamers, Figs. 1, 14, ¶0032-¶0035, ¶0168) over a substrate (e.g., silicon substrate in Fig. 1 or SiO2 in Fig. 14) (Hamers, Figs. 1, 14, ¶0032, ¶0050, ¶0168, ¶0171);
     forming a collection of first metal particles (e.g., metal nanoparticles) (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0059, ¶0171) provided on a surface of the insulating layer; and
    forming a first diamond layer (Hamers, Figs. 1, 14, ¶0041-¶0044, ¶0056, ¶0171) on the surface of the insulating layer, the first diamond layer being in directly contact with the insulating layer (e.g., the diamond layer between the metal particles on the surface of the underlying diamond layer) (Hamers, Figs. 1, 14, ¶0044, ¶0171) and the collection of first metal particles (as claimed in claim 9);
       wherein the collection of first metal particles (e.g., metal nanoparticles) (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0059, ¶0171) being in directly contact with the first diamond layer is in directly contact with the insulating layer (as claimed in claim 12).
Further, Hamers does not specifically disclose an insulating layer containing silicon; and a first insulating diamond layer (as claimed in claims 9 and 12).
However, Hamers teaches forming undoped diamond layer (Hamers, Figs. 1, 14, ¶0035) having desired optical properties; and that the size of the metal nanoparticles controls the desired optical properties and color of the diamond layer (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0179-¶0181).
Further, Williams teaches forming CVD diamond layer (Williams, ¶0001, ¶0012, ¶0033-¶0038, ¶0051-¶0055, ¶0058, ¶0060, ¶0064, ¶0095-¶0096, ¶0193-¶0195), and that in CVD diamond process, nitrogen is a significant impurity and a major contaminant of gas supplies that affects the quality of the diamond film (Williams, ¶0012), and introducing second impurities (Williams, ¶0051-¶0055, ¶0058) such as silicon into the diamond film would suppress the roughening effect and the diamond layer would be grown in the presence of relatively high concentration of nitrogen without degradation the optical and other properties of the diamond layer; a concentration of silicon (Williams, ¶0095-¶0096, ¶0193-¶0194) in the diamond layer is controlled to have the desired electronic properties to be used as a material with low dielectric loss, and to produce the diamond layer having high crystalline quality and high thermal conductivity.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method of manufacturing a semiconductor device of Hamers by forming a first diamond layer on the metal particles as an undoped diamond layer as taught by Hamers, and forming an insulating layer as a diamond layer having a specific concentration of silicon to counter the undesired effect of the nitrogen contaminant in gas supplies during the CVD diamond process as taught by Williams to have an insulating layer containing silicon; and a first insulating diamond layer (as claimed in claims 9 and 12) in order to provide improved diamond layer having high crystalline quality and high thermal conductivity; and desired optical properties and color (Hamers, ¶0030, ¶0179-¶0181; Williams, ¶0058, ¶0060, ¶0095-¶0096, ¶0193-¶0194).
Claims 1, 3, 4, 6, 9-12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub et al. (hereinafter Kub) in view of Hamers (US 2019/0071779).
With respect to Claims 1 and 11, Kub discloses a semiconductor device (e.g., HEMT) (Kub, Figs. 1-2, ¶0002-¶0009, ¶0016-¶0061), comprising: 5
     a substrate (e.g., SiC substrate) (Kub, Figs. 1-2, ¶0007, ¶0016, ¶0038);
     an insulating layer containing silicon (e.g., a first dielectric layer including one or more dielectric layers, such as silicon oxide) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) provided over the substrate;
     a collection of first particles (e.g., nanocrystalline diamond particles) (Kub, Figs. 1-2, ¶0024-¶0027, ¶0051) provided on a surface of the insulating layer containing silicon; and
     a first insulating diamond layer (e.g., insulating or semi-insulating diamond layer) (Kub, Figs. 1-2, ¶0026-¶0028, ¶0040, ¶0052) provided on the surface of the insulating layer containing silicon, the first insulating diamond layer being in directly contact with the insulating layer containing silicon (as claimed in claim 1);
       wherein the collection of first particles is in directly contact with the insulating layer containing silicon (as claimed in claim 11).
Further, Kub does not specifically disclose a collection of first metal particles, the first insulating diamond layer being in directly contact with the collection of first metal particles (as claimed in claim 1); wherein the collection of first metal particles being in directly contact with the first insulating diamond layer is in directly contact with the insulating layer containing silicon (as claimed in claim 11).
However, Kub teaches (Kub, Figs. 1-2, ¶0040) that a first dielectric layer comprises one or more dielectric layers including a silicon oxide (Kub, Figs. 1-2, ¶0020), and the resistivity of the diamond layer is selected to be semi-insulating to conduct charge that is injected into the layer to prevent build-up of charge regions that could create locations of the high electric field and cause lower breakdown voltage of the device.
Further, Hamers teaches forming a diamond layer on the surface of the insulating layer containing silicon (e.g., D-SiO2, a first diamond layer on SiO2 in Fig. 14 is interpreted as an insulating layer containing silicon) (Hamers, Fig. 14, ¶0032-¶0044, ¶0168, ¶0171), wherein a collection of first metal particles (e.g., Ag metal nanoparticles) (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0059, ¶0171) is provided on a surface of the insulating layer containing silicon (e.g., D-SiO2), the first diamond layer (e.g., upper diamond D layer) (Hamers, Fig. 14, ¶0171) being in directly contact with the insulating layer containing silicon (e.g., D-SiO2) and the collection of first metal particles (e.g., Ag); the size of the metal nanoparticles controls the desired optical properties and color of the diamond layer (Hamers, Fig. 14, ¶0179-¶0181).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kub by forming a first diamond layer as a first insulating diamond layer having specific insulating properties (e.g., as insulating or semi-insulating layer) on the insulating layer containing silicon as taught by Kub, wherein the first insulating diamond layer is formed by using metal particles of a specific size on the insulating layer containing silicon as taught by Hamers to have a collection of first metal particles, the first insulating diamond layer being in directly contact with the collection of first metal particles (as claimed in claim 1); wherein the collection of first metal particles being in directly contact with the first insulating diamond layer is in directly contact with the insulating layer containing silicon (as claimed in claim 11) in order to provide improved diamond layer with improved lateral thermal conduction and desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to provide a diamond material having a high thermal conductivity and high electrical breakdown strength, and desired optical properties and color (Kub, ¶0020, ¶0038, ¶0040; Hamers, ¶0030, ¶0179-¶0181). 
Regarding Claim 3, Kub in view of Hamers discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose that a particle size of the collection of first metal particles ranges between 2 nm and 1 m, inclusive. However, Hamers teaches forming a diamond layer on a plurality of metal nanoparticles (Hamers, Fig. 1, ¶0038-¶0041) having a particle size ranging between 10 nm and 500 nm (Hamers, Fig. 1, ¶0059) that is within the claimed range between 2 nm and 1 m, inclusive.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Kub/Hamers by forming metal nanoparticles having a specific size as taught by Hamers to have a particle size of the collection of first metal particles that ranges between 2 nm and 1 m, inclusive in order to provide improved metal nanoparticles having uniform shape, size, and distribution (Hamers, ¶0030, ¶0038-¶0040, ¶0058-¶0060).
Regarding Claim 4, Kub in view of Hamers discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose that the collection of first metal particles contains one type or two or more types selected from iridium, platinum, nickel, molybdenum, tungsten, copper, and gold.
However, Hamers discloses the semiconductor device, wherein the collection of first metal particles (Hamers, Fig. 14, ¶0038) contains one type selected from platinum, nickel, copper, and gold, and the size of the metal nanoparticles controls the desired optical properties and color of the diamond layer (Hamers, Fig. 14, ¶0179-¶0181).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Kub/Hamers by forming the first insulating diamond layer using metal particles of a specific size as taught by Haners to have the collection of first metal particles contains one type or two or more types selected from platinum, nickel, copper, and gold in order to provide improved diamond layer with improved lateral thermal conduction and desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to provide a diamond material having a high thermal conductivity and high electrical breakdown strength, and desired optical properties and color (Kub, ¶0020, ¶0038, ¶0040; Hamers, ¶0030, ¶0179-¶0181). 
Regarding Claim 6, Kub in view of Hamers discloses the semiconductor device according to claim 1. Further, Kub discloses the semiconductor device, wherein: 5the substrate (Kub, Figs. 1-2, ¶0007, ¶0016, ¶0038) includes
     a channel layer (e.g., GaN) containing a first nitride semiconductor,
     a barrier layer (e.g., AlGaN) stacked on the channel layer and containing a second nitride semiconductor, 10
     a gate electrode (Kub, Figs. 1-2, ¶0032, ¶0058) provided on an opposite side of the barrier layer from the channel layer, and
     a source electrode (Kub, Figs. 1-2, ¶0017, ¶0037) and a drain electrode provided on a same side of the channel layer as the 15gate electrode, the source electrode and the drain electrode sandwiching the gate electrode therebetween; and
     the insulating layer containing silicon (e.g., the first dielectric layer including SiO2) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) is provided on a same side of the substrate as the gate electrode, the source 20electrode, and the drain electrode.
With respect to Claims 9 and 12, Kub discloses a method of manufacturing a semiconductor device (e.g., HEMT) (Kub, Figs. 1-2, ¶0002-¶0009, ¶0016-¶0061), the method comprising:
       forming an insulating layer containing silicon (e.g., the first dielectric layer including SiO2) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) over a substrate;
       forming a collection of first particles (e.g., nanocrystalline diamond particles) (Kub, Figs. 1-2, ¶0024-¶0027, ¶0051) on a surface of the insulating layer containing silicon; and
       forming a first insulating diamond layer (e.g., insulating or semi-insulating diamond layer) (Kub, Figs. 1-2, ¶0026-¶0028, ¶0040, ¶0052) on the surface of the insulating layer containing silicon, the first insulating diamond layer being in directly contact with the insulating layer containing silicon (as claimed in claim 9);
       wherein the collection of first particles is in directly contact with the insulating layer containing silicon (as claimed in claim 12).
Further, Kub does not specifically disclose a collection of first metal particles, the first insulating diamond layer being in directly contact with the collection of first metal particles (as claimed in claim 9); wherein the collection of first metal particles being in directly contact with the first insulating diamond layer is in directly contact with the insulating layer containing silicon (as claimed in claim 12).
However, Kub teaches (Kub, Figs. 1-2, ¶0040) that a first dielectric layer comprises one or more dielectric layers including a silicon oxide (Kub, Figs. 1-2, ¶0020), and the resistivity of the diamond layer is selected to be semi-insulating to conduct charge that is injected into the layer to prevent build-up of charge regions that could create locations of the high electric field and cause lower breakdown voltage of the device.
Further, Hamers teaches forming a diamond layer on the surface of the insulating layer containing silicon (e.g., D-SiO2, a first diamond layer on SiO2 in Fig. 14 is interpreted as an insulating layer containing silicon) (Hamers, Fig. 14, ¶0032-¶0044, ¶0168, ¶0171), wherein a collection of first metal particles (e.g., Ag metal nanoparticles) (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0059, ¶0171) is provided on a surface of the insulating layer containing silicon (e.g., D-SiO2), the first diamond layer (e.g., upper diamond D layer) (Hamers, Fig. 14, ¶0171) being in directly contact with the insulating layer containing silicon (e.g., D-SiO2) and the collection of first metal particles (e.g., Ag); the size of the metal nanoparticles controls the desired optical properties and color of the diamond layer (Hamers, Fig. 14, ¶0179-¶0181).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify a method of manufacturing a semiconductor device of Kub by forming a first diamond layer as a first insulating diamond layer having specific insulating properties (e.g., as insulating or semi-insulating layer) on the insulating layer containing silicon as taught by Kub, wherein the first insulating diamond layer is formed by using metal particles of a specific size on the insulating layer containing silicon as taught by Hamers to have a collection of first metal particles, the first insulating diamond layer being in directly contact with the collection of first metal particles (as claimed in claim 9); wherein the collection of first metal particles being in directly contact with the first insulating diamond layer is in directly contact with the insulating layer containing silicon (as claimed in claim 12) in order to provide improved diamond layer with improved lateral thermal conduction and desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to provide a diamond material having a high thermal conductivity and high electrical breakdown strength, and desired optical properties and color (Kub, ¶0020, ¶0038, ¶0040; Hamers, ¶0030, ¶0179-¶0181).
With respect to Claims 10 and 13, Kub discloses an electronic device (Kub, Figs. 1-2, ¶0002-¶0009, ¶0016-¶0061), comprising: 5
     a semiconductor device (e.g., HEMT) including
     a substrate (e.g., SiC substrate) (Kub, Figs. 1-2, ¶0007, ¶0016, ¶0038),
     an insulating layer containing silicon (e.g., the first dielectric layer including SiO2) (Kub, Figs. 1-2, ¶0020-¶0025, ¶0050) provided over the substrate,
     a collection of first particles (e.g., nanocrystalline diamond particles) (Kub, Figs. 1-2, ¶0024-¶0027, ¶0051) provided on a surface of the insulating layer containing silicon, and
     a first insulating diamond layer (e.g., insulating or semi-insulating diamond layer) (Kub, Figs. 1-2, ¶0026-¶0028, ¶0040, ¶0052) provided on the surface of the insulating layer containing silicon, the first insulating diamond layer being in directly contact with the insulating layer containing silicon (as claimed in claim 10);
       wherein the collection of first metal particles being in directly contact with the first insulating diamond layer is in directly contact with the insulating layer containing silicon (as claimed in claim 13).
Further, Kub does not specifically disclose a collection of first metal particles, the first insulating diamond layer being in directly contact with the collection of first metal particles (as claimed in claim 10); wherein the collection of first metal particles being in directly contact with the first insulating diamond layer is in directly contact with the insulating layer containing silicon (as claimed in claim 13).
However, Kub teaches (Kub, Figs. 1-2, ¶0040) that a first dielectric layer comprises one or more dielectric layers including a silicon oxide (Kub, Figs. 1-2, ¶0020), and the resistivity of the diamond layer is selected to be semi-insulating to conduct charge that is injected into the layer to prevent build-up of charge regions that could create locations of the high electric field and cause lower breakdown voltage of the device.
Further, Hamers teaches forming a diamond layer on the surface of the insulating layer containing silicon (e.g., D-SiO2, a first diamond layer on SiO2 in Fig. 14 is interpreted as an insulating layer containing silicon) (Hamers, Fig. 14, ¶0032-¶0044, ¶0168, ¶0171), wherein a collection of first metal particles (e.g., Ag metal nanoparticles) (Hamers, Figs. 1, 14, ¶0037-¶0040, ¶0059, ¶0171) is provided on a surface of the insulating layer containing silicon (e.g., D-SiO2), the first diamond layer (e.g., upper diamond D layer) (Hamers, Fig. 14, ¶0171) being in directly contact with the insulating layer containing silicon (e.g., D-SiO2) and the collection of first metal particles (e.g., Ag); the size of the metal nanoparticles controls the desired optical properties and color of the diamond layer (Hamers, Fig. 14, ¶0179-¶0181).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify an electronic device of Kub by forming a first diamond layer as a first insulating diamond layer having specific insulating properties (e.g., as insulating or semi-insulating layer) on the insulating layer containing silicon as taught by Kub, wherein the first insulating diamond layer is formed by using metal particles of a specific size on the insulating layer containing silicon as taught by Hamers to have a collection of first metal particles, the first insulating diamond layer being in directly contact with the collection of first metal particles (as claimed in claim 10); wherein the collection of first metal particles being in directly contact with the first insulating diamond layer is in directly contact with the insulating layer containing silicon (as claimed in claim 13) in order to provide improved diamond layer with improved lateral thermal conduction and desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to provide a diamond material having a high thermal conductivity and high electrical breakdown strength, and desired optical properties and color (Kub, ¶0020, ¶0038, ¶0040; Hamers, ¶0030, ¶0179-¶0181).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub in view of Hamers (US 2019/0071779) as applied to claim 1, and further in view of Plano et al. (US Patent No. 5,803,967, hereinafter Plano).
Regarding Claims 2 and 5, Kub in view of Hamers discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose that a surface density of the collection of first metal particles on the surface ranges between 1 x 104 cm-2 and 1 x 1012 cm-2, inclusive (as claimed in claim 2); wherein the first insulating diamond layer has a crystal grain at a location of each of the collection of first metal 72particles on the surface (as claimed in claim 5). However, Plano teaches forming a diamond film (Plano, Figs. 2A-2D, Col. 2, lines 54-62; Col. 3, lines 1-13; Col. 4, lines 37-41; Col. 5, lines 7-67; Col. 6, lines 1-65) from a plurality of highly oriented diamond nucleation sites (35) having a sufficient density between 1 x 109 cm-2 and 1 x 1010 cm-2, wherein the diamond film is substantially free of surface and bulk defects; and the first diamond layer (45) (Plano, Figs. 2A-2B, Col. 5, lines 66-67; Col. 6, lines 1-31) has a crystal grain (55) (Plano, Figs. 2B) at a location of each of the plurality of highly oriented diamond nucleation sites (35). The prior art range of a surface density is within the claimed range.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the electronic device of Kub/Hamers by forming metal particles of Hamers as highly oriented diamond nucleation sites having a sufficient density as taught by Plano to have a surface density of the collection of first metal particles on the surface ranges between 1 x 104 cm-2 and 1 x 1012 cm-2, inclusive (as claimed in claim 2); wherein the first insulating diamond layer has a crystal grain at a location of each of the collection of first metal 72particles on the surface (as claimed in claim 5) in order to provide improved diamond film  substantially free of surface and bulk defects (Plano, Col. 2, lines 54-62; Col. 3, lines 1-13; Col. 4, lines 37-41; Col. 5, lines 66-67; Col. 6, lines 1-31).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub in view of Hamers (US 2019/0071779) as applied to claim 1, and further in view of Afzali-Ardakani et al. (US 2015/0236285, hereinafter Afzali-Ardakani).
Regarding Claim 7, Kub in view of Hamers discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose the semiconductor device, further comprising second metal particles provided inside the insulating layer containing silicon.
However, Kub teaches (Kub, Figs. 1-2, ¶0040) that the resistivity of the diamond layer is selected to be semi-insulating to conduct charge that is injected into the layer to prevent build-up of charge regions that could create locations of the high electric field and cause lower breakdown voltage of the device.
Further, Afzali-Ardakani teaches a device comprising an insulating layer (82) (Afzali-Ardakani, Fig. 6D, ¶0004-¶0013, ¶0049, ¶0067) on a substrate, and a layer of self-assembled gold (Au) nanoparticles (84) adjoining a surface of the insulating layer (82), and an insulating layer (94) on the layer of self-assembled gold (Au) nanoparticles (84); and an embodiment, wherein an insulating layer (328) containing silicon (Afzali-Ardakani, Fig. 17, ¶0004-¶0013, ¶0062, ¶0064, ¶0067) includes quantum dots (nanoparticles) such that the gate dielectric layer is capable of trapping and de-trapping carriers in the gate insulating layer to improve the device performance (e.g., to facilitate stability and reduce on-resistance).
Thus, a person of ordinary skill in the art would recognize that forming nanoparticles such as gold nanoparticles within the first gate insulating layer of Kub and the diamond layer including diamondoid particles mixed with metal powders including metal particles to convey a desired degree of electrical conductivity would result in the semiconductor device, further comprising second metal particles provided inside the insulating layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kub/Hamers by forming a first diamond layer as a first insulating diamond layer having specific insulating properties (e.g., as insulating or semi-insulating layer) as taught by Kub, wherein the first diamond layer is formed by using metal particles of Hamers, and further forming the first gate insulating layer including gold nanoparticles as taught by Afzali-Ardakani to have the semiconductor device, further comprising second metal particles provided inside the insulating layer containing silicon in order to provide a desired degree of electrical conductivity for the diamond layer to prevent build-up of charge regions and creation of locations of the high electric field that causes lower breakdown voltage of the device; and thus to obtain a semiconductor device with improved performance (Kub, ¶0040; Afzali-Ardakani, ¶0004-¶0013, ¶0049, ¶0067).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0146186 to Kub in view of Hamers (US 2019/0071779) as applied to claim 1, and further in view of Gu et al. (US 2017/0133295, hereinafter Gu).
Regarding Claim 8, Kub in view of Hamers discloses the semiconductor device according to claim 1. Further, Kub does not specifically disclose the semiconductor device, further comprising a second diamond layer provided on an 73opposite side of the substrate from the first diamond layer.
However, Gu teaches a semiconductor device (Gu, Fig. 5G, ¶0002, ¶0006-¶0007, ¶0039-¶0047) with a high thermal conductivity substrate comprising the channel structure (56) on a front side of the substrate (72) and forming a heat sink (74) (Gu, Fig. 5G, ¶0044) comprised of a diamond layer on an 73opposite side of the substrate (72) to the channel structure (56).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kub/Hamers by forming a first diamond layer as a first insulating diamond layer having specific insulating properties (e.g., as insulating or semi-insulating layer) on a front surface of the substrate, and a heat sink on an opposite side of the substrate as taught by Gu, wherein the heat sink comprises a diamond material as a second diamond layer to have the semiconductor device, further comprising a second diamond layer provided on an 73opposite side of the substrate from the first diamond layer in order to provide thermally enhanced semiconductor device (Gu, ¶0002, ¶0006-¶0007, ¶0044, ¶0047).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891